Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 16, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141169                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  TERRY B. ANGEL,                                                                                     Alton Thomas Davis,
            Plaintiff-Appellant,                                                                                         Justices

  v                                                                 SC: 141169
                                                                    COA: 295015
                                                                    WCAC: 09-000070
  A1 SOUTH/GRAND RAPIDS GRIFFINS,
  WAUSAU UNDERWRITERS INSURANCE
  COMPANY, and CITIZENS INSURANCE
  COMPANY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 22, 2010 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration as on leave granted.

        We do not retain jurisdiction.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 16, 2010                   _________________________________________
           1209                                                                Clerk